Citation Nr: 1116591	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to November 1978.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO in St. Petersburg, Florida, which declined to reopen the service connection claim for bilateral hearing loss and denied service connection for tinnitus on the merits. 

In June 2009, the Board reopened the Veteran's service connection claim for a bilateral hearing loss disability and remanded both claims for further development.  They now return for appellate review. 

In the claim submitted in September 2004, the Veteran also sought service connection for a dental condition.  This issue was not addressed in the December 2004 rating decision and has not otherwise been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  While the Board regrets the further delay, these claims must be remanded again for further development to ensure a full record.

First, in order to establish service connection, there must be evidence of a current hearing loss disability, as defined under VA law.  See 38 C.F.R. § 3.385 (2010); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  One of the purposes of the Board's June 2009 remand was to determine whether the Veteran has a current bilateral hearing loss disability.  Unfortunately, the November 2009 VA examination report does not reflect the results of audiological testing as the examiner felt that these results were unreliable.  In this regard, the examiner cited their inconsistency with an audiogram in an August 2009 VA treatment record.  The examiner also referenced other audiograms in VA treatment records dated between 2005 and 2009.  However, while VA treatment records spanning these years are in the file, including records showing treatment for hearing loss, there are no recent audiograms of record, to include the August 2009 audiogram to which the examiner alluded.  

Thus, the Board is unable to determine whether the Veteran's current hearing loss is severe enough to be considered disabling under VA law.  On remand, the agency of original jurisdiction (AOJ) should obtain the August 2009 VA audiogram and all other audiograms reflected in recent VA treatment records during the pendency of this claim.  The AOJ should also take this opportunity to obtain the Veteran's VA treatment records pertaining to hearing loss and tinnitus from June 2009 to the present and associate them with the file.  

Second, the Board finds that the nexus opinion provided in the November 2009 VA examination report is not adequate to make a decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the examiner based his opinion that the Veteran's hearing loss was not related to service on his finding that post-service VA audiological testing dated in September 1979 and October 1993 showed normal hearing.  However, the examiner did not mention or account for the fact that the Veteran's speech recognition scores in the September 1979 VA examination report were 88 percent for the left ear and 90 percent for the right ear.  Assuming these scores were obtained using the Maryland CNC word list, they show the presence of a hearing loss disability in both ears.  See 38 C.F.R. § 3.385 (providing that impaired hearing is considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Likewise, the October 1993 VA treatment record reflects speech discrimination scores of 92 percent in both ears, which also shows a bilateral hearing loss disability, assuming these scores were obtained from the Maryland CNC word list.  See id.  Because the examiner did not account for these scores in finding that the Veteran's hearing was normal after service, a new examination is warranted.  Moreover, the examiner's nexus opinion regarding the Veteran's tinnitus seems to rely mostly on the findings regarding his hearing loss.  Thus, to that extent, the examiner's opinion as to the relationship between the Veteran's tinnitus and service is also not sufficient.  

Therefore, on remand, the Veteran should be scheduled for a new VA audiological examination.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to the likelihood that the Veteran's bilateral hearing loss disability and tinnitus are related to active service, to include physical trauma from boxing and acoustic trauma from duties as a TOW gunner and infantryman.  As discussed in the preceding paragraph, the examiner must take into account the fact that the Veteran's speech recognition scores in the September 1979 VA examination report and October 1993 VA treatment record indicate the presence of a bilateral hearing loss disability.  If the examiner finds that these scores were not obtained using the Maryland CNC word list, the examiner should so state and provide a rationale. 

Finally, the Board notes that in a November 2006 VA treatment record there is a reference to Social Security Income (SSI) benefits for hearing loss.  On remand, the AOJ should request the Veteran's Social Security Administration (SSA) records pertaining to hearing loss, to include any decisions made on a disability claim for hearing loss and the supporting medical documents.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.152(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, the case is REMANDED for the following actions:

1. In order to determine whether the Veteran's hearing loss has met the definition of a disability under VA law during the pendency of this claim, VA audiograms dating from 2005 to 2009, to include an August 2009 audiogram referenced in the November 2009 VA examination report, should be obtained and associated with the file.  The Veteran's VA treatment records pertaining to hearing loss and tinnitus from June 2009 to the present should also be obtained and associated with the claims file.  All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ concludes that further efforts to obtain the VA audiograms between 2005 and 2009 and/or VA treatment records from 2009 to the present would be futile, the Veteran should be notified of this fact and a copy of such notification associated with the claims file. 

2. The AOJ should make every effort to obtain the Veteran's SSA records pertaining to hearing loss, including any decisions made and medical records associated with that claim.  All efforts to obtain these records should be fully documented.  If the AOJ is unable to obtain these records, it must notify the Veteran of this fact and a copy of such notification associated with the file. 

3. The AOJ should schedule the Veteran for a VA audiological examination to assess the current nature of the Veteran's bilateral hearing loss and tinnitus and the likelihood that these disabilities are related to service.  The entire claims file, including a copy of this REMAND, must be made available to the examiner prior to the examination, and the examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, including physical trauma from boxing and acoustic trauma from duties as a TOW gunner and infantryman, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  A complete rationale should be provided for any opinion given.  In this regard, the examiner must take into account the fact that the Veteran's speech recognition scores in the September 1979 VA examination report (88 percent in left ear and 90 percent in right ear) and October 1993 VA treatment record (92 percent in both ears) indicate the presence of a hearing loss disability.  See 38 C.F.R. § 3.385.  If the examiner finds that these scores were not obtained using the Maryland CNC word list, the examiner should so state and provide a rationale. 

4. After the above development is completed and any other development that may be warranted based on additional information or evidence received, the AOJ should readjudicate the claims for a bilateral hearing loss disability and tinnitus on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


